DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
Claims 1, 4, 6-7, 11, 15, 17 and 21-33 are pending.  
Claims 2-3, 5, 8-10, 12-14, 16 and 18-20 are cancelled.  
Claims 4, 6, 15, 17, 21, 25 and 29-30 are objected to.  
Claims 1, 7, 11, 22-24, 26-28 and 31-33 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Pub. No.: US 20200204328 A1) in view of Rahman et al. (Pub. No.: US 20160081020 A1), hereafter respectively referred to as He and Rahman.  
In regard to Claim 1, He teaches A user equipment (UE) comprising: a transceiver (radio interface 1010, Para. 86, FIG. 10) configured to: receive, wherein: a first PDCCH ((E)PDCCH in FIG. 4, Para. 30, 39) provides a first downlink control information (DCI) format (HFCI field 418, Para. 56, FIG. 4).  
He teaches the first DCI format includes a first bitmap (HFCI field 418 may comprise a bitmap, Para. 56, FIG. 4), and bits of the first bitmap have a one-to-one (cell groups (CGs), Para. 56.  A bitmap that includes, for each of the multiple CGs, a respective bit, Para. 56, FIG. 4).  
He teaches a processor (computing platform 1030, Para. 86, FIG. 10) operably connected to the transceiver, the processor configured to determine, based on a value of a corresponding bit of the first bitmap (a bitmap that includes, for each of the multiple CGs, a respective bit, Para. 56, FIG. 4), for scheduling, on a group of cells from the first groups of cells (each of the multiple CGs, Para. 56, FIG. 4), receptions of physical downlink shared channels (PDSCHs) (a respective bit that indicates whether a PDSCH transmission is scheduled on at least one DL component carrier of that CG, Para. 56, FIG. 4) or transmissions of physical uplink shared channels (PUSCHs).  
He fails to teach to receive a first configuration for first groups of cells, multiple first PDCCHs, a first PDCCH from the first PDCCHs, the reception of the first PDCCH is before a start of a first discontinuous reception (DRX) cycle; a processor configured to determine, whether or not to instruct the transceiver to receive PDCCHs for scheduling receptions.  
Rahman teaches receive a first configuration for first groups of cells (the network node may configure the UE 12 to have different DRX configurations for different CGs, Para. 99, FIG. 8).  
Rahman teaches receive first PDCCHs (in each subframe the base station transmits control information.  The control region contains Physical Downlink Control Channels (PDCCHs).  Para. 6): a first PDCCH (As seen in FIG. 6, a UE is required to monitor the DL control channels (e.g., PDCCH), Para. 25) from the first PDCCHs.  
Rahman teaches the reception of the first PDCCH is before a start of a first discontinuous reception (DRX) cycle (As seen in FIG. 6, a UE is required to monitor the DL control channels (e.g., PDCCH) during the DRX ON duration of the DRX cycle, Para. 25, FIG. 6.  Using RRC signaling, the network sets a DRX cycle for the UE, Para. 26).  [The examiner notes that the reception of a PDCCH in a DRX On duration in FIG. 6 occurs before the start of the DRX On duration of the next DRX cycle in FIG. 6, where the next DRX cycle in FIG. 6 is substantively the same as a “first discontinuous reception (DRX) cycle”].  
Rahman teaches a processor configured to determine whether or not to instruct the transceiver to receive PDCCHs (monitor the DL control channels (e.g., PDCCH) during the DRX ON duration of the DRX cycle, Para. 25, FIG. 6.  The reference DRX cycle determining module 64 operates to determine at least one reference DRX cycle for the UE 12, Para. 147, FIGS. 8, 21) for scheduling receptions (the UE radio must be active to monitor PDCCH (to identify downlink data), Para. 26).  [The examiner notes that a PDCCH in a DRX On duration in FIG. 6 is received only because of a decision to monitor during the in a DRX On duration in FIG. 6].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rahman with the teachings of He since Rahman provides a technique to control the monitoring of PDCCHs through configuration of DRX cycles, which can be introduced into the system 


In regard to Claim 11, He teaches A method for a user equipment (UE) to receive physical downlink control channels (PDCCHs), the method comprising: receiving, wherein: a first PDCCH ((E)PDCCH in FIG. 4, Para. 30, 39) provides a first downlink control information (DCI) format (HFCI field 418, Para. 56, FIG. 4).  
He teaches the first DCI format includes a first bitmap (HFCI field 418 may comprise a bitmap, Para. 56, FIG. 4), and bits of the first bitmap have a one-to-one mapping with the first groups of cells (cell groups (CGs), Para. 56.  A bitmap that includes, for each of the multiple CGs, a respective bit, Para. 56, FIG. 4).  
He teaches determining, based on a value of a corresponding bit of the first bitmap (a bitmap that includes, for each of the multiple CGs, a respective bit, Para. 56, FIG. 4), for scheduling, on a group of cells from the first groups of cells (each of the multiple CGs, Para. 56, FIG. 4), receptions of physical downlink shared channels (PDSCHs) (a respective bit that indicates whether a PDSCH transmission is scheduled on at least one DL component carrier of that CG, Para. 56, FIG. 4) or transmissions of physical uplink shared channels (PUSCHs).  
He fails to teach receiving a first configuration for first groups of cells, multiple first PDCCHs, a first PDCCH from the first PDCCHs, the reception of the first PDCCH is before a start of a first discontinuous reception (DRX) cycle; determining whether or not to receive PDCCHs for scheduling receptions.  
 (the network node may configure the UE 12 to have different DRX configurations for different CGs, Para. 99, FIG. 8).  
Rahman teaches receiving first PDCCHs (in each subframe the base station transmits control information.  The control region contains Physical Downlink Control Channels (PDCCHs).  Para. 6): a first PDCCH (As seen in FIG. 6, a UE is required to monitor the DL control channels (e.g., PDCCH), Para. 25) from the first PDCCHs.  
Rahman teaches the reception of the first PDCCH is before a start of a first discontinuous reception (DRX) cycle (As seen in FIG. 6, a UE is required to monitor the DL control channels (e.g., PDCCH) during the DRX ON duration of the DRX cycle, Para. 25, FIG. 6.  Using RRC signaling, the network sets a DRX cycle for the UE, Para. 26).  [The examiner notes that the reception of a PDCCH in a DRX On duration in FIG. 6 occurs before the start of the DRX On duration of the next DRX cycle in FIG. 6, where the next DRX cycle in FIG. 6 is substantively the same as a “first discontinuous reception (DRX) cycle”].  
Rahman teaches determining whether or not to receive PDCCHs (monitor the DL control channels (e.g., PDCCH) during the DRX ON duration of the DRX cycle, Para. 25, FIG. 6.  The reference DRX cycle determining module 64 operates to determine at least one reference DRX cycle for the UE 12, Para. 147, FIGS. 8, 21) for scheduling receptions (the UE radio must be active to monitor PDCCH (to identify downlink data), Para. 26).  [The examiner notes that a PDCCH in a DRX On duration in FIG. 6 is received only because of a decision to monitor during the in a DRX On duration in FIG. 6].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rahman with the teachings of He since Rahman provides a technique to control the monitoring of PDCCHs through configuration of DRX cycles, which can be introduced into the system of He to minimize power consumption by permitting PDCCH receptions to occur at specific intervals of time with respect to DRX cycles relative to cell groups.  


In regard to Claim 28, He teaches A base station comprising: a processor (computing platform 1030, Para. 86, FIG. 10), operably connected to a transceiver (radio interface 1010, Para. 86, FIG. 10), the processor configured to instruct, based on a value of a corresponding bit of a first bitmap (a bitmap that includes, for each of the multiple CGs, a respective bit, Para. 56, FIG. 4), the transceiver for scheduling, on a group of cells from a first groups of cells (each of the multiple CGs, Para. 56, FIG. 4), receptions of physical downlink shared channels (PDSCHs) (a respective bit that indicates whether a PDSCH transmission is scheduled on at least one DL component carrier of that CG, Para. 56, FIG. 4) or transmissions of physical uplink shared channels (PUSCHs).  
He teaches the transceiver configured to: transmit, wherein: a first PDCCH ((E)PDCCH in FIG. 4, Para. 30, 39) provides a first downlink control information (DCI) format (HFCI field 418, Para. 56, FIG. 4).  
 (HFCI field 418 may comprise a bitmap, Para. 56, FIG. 4), and bits of the first bitmap have a one-to-one mapping with the first groups of cells (cell groups (CGs), Para. 56.  A bitmap that includes, for each of the multiple CGs, a respective bit, Para. 56, FIG. 4).  
He fails to teach a processor configured to instruct the transceiver whether or not to transmit PDCCHs for scheduling receptions; transmit a first configuration for the first groups of cells, multiple first PDCCHs, a first PDCCH from the first PDCCHs, the transmission of the first PDCCH is before a start of a first discontinuous reception (DRX) cycle.  
Rahman teaches a processor configured to instruct the transceiver whether or not to transmit PDCCHs (monitor the DL control channels (e.g., PDCCH) during the DRX ON duration of the DRX cycle, Para. 25, FIG. 6.  The configuration module 48 operates to configure the UE 12 with the determined at least one reference DRX cycle, Para. 144, FIGS. 8, 19) for scheduling receptions (the UE radio must be active to monitor PDCCH (to identify downlink data), Para. 26).  [The examiner notes that a PDCCH in a DRX On duration in FIG. 6 is received only because of a decision to monitor during the in a DRX On duration in FIG. 6].  
Rahman teaches transmit a first configuration for the first groups of cells (the network node may configure the UE 12 to have different DRX configurations for different CGs, Para. 99, FIG. 8).  
Rahman teaches transmit first PDCCHs (in each subframe the base station transmits control information.  The control region contains Physical Downlink Control Channels (PDCCHs).  Para. 6): a first PDCCH (As seen in FIG. 6, a UE is required to monitor the DL control channels (e.g., PDCCH), Para. 25) from the first PDCCHs.  
Rahman teaches the transmission of the first PDCCH is before a start of a first discontinuous reception (DRX) cycle (As seen in FIG. 6, a UE is required to monitor the DL control channels (e.g., PDCCH) during the DRX ON duration of the DRX cycle, Para. 25, FIG. 6.  Using RRC signaling, the network sets a DRX cycle for the UE, Para. 26).  [The examiner notes that the reception of a PDCCH in a DRX On duration in FIG. 6 occurs before the start of the DRX On duration of the next DRX cycle in FIG. 6, where the next DRX cycle in FIG. 6 is substantively the same as a “first discontinuous reception (DRX) cycle”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rahman with the teachings of He since Rahman provides a technique to control the monitoring of PDCCHs through configuration of DRX cycles, which can be introduced into the system of He to minimize power consumption by permitting PDCCH receptions to occur at specific intervals of time with respect to DRX cycles relative to cell groups.  


Claims 7, 24, 26-27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Rahman, and further in view of Du et al. (Pub. No.: US 20090175186 A1), hereafter referred to as Du.  
In regard to Claim 7, as presented in the rejection of Claim 1, He in view of Rahman teaches a UE.  

Du teaches the transceiver is further configured to receive a second configuration; and the processor is further configured to: determine that the first DCI format is not received before a start of a second DRX cycle, and determine whether or not to receive PDCCHs for scheduling receptions of PDSCHs, or transmissions of PUSCHs, on a primary cell during the second DRX cycle based on the second configuration (The interval between two successive active period starting points is referred to as a DRX cycle, Para. 8.  In the sleep period, the UE does not need to monitor the control channel, and thus the object of saving power is achieved, Para. 8.  When the UE is in the sleep period, if data directed to this UE arrives at an eNB (base station), then the eNB must wait for the next active period of the UE to transmit the data to the UE, Para. 12.  At the UE side, a second DRX parameter calculating unit, for calculating the active period starting point for the UE based on the predetermined parameters included in the DRX configuration information which is received from the base station side, Para. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Du with the teachings of He in view of Rahman since Du provides a technique where a UE can determine a DRX 

In regard to Claim 24, as presented in the rejection of Claim 11, He in view of Rahman teaches a method.  
	He fails to teach receiving a second configuration for second groups of cells; receiving a second PDCCH on a cell, wherein: the second PDCCH provides a second DCI format, the second DCI format schedules a PDSCH reception or a PUSCH transmission on the cell, the second DCI format includes a field that provides a second bitmap, the bits of the second bitmap have a one-to-one mapping with the second groups of cells; and determining whether or not to receive PDCCHs for scheduling receptions of PDSCHs, or transmissions of PUSCHs, on a group of cells from the second groups of cells based on a value of a corresponding bit of the second bitmap.  
Du teaches receiving a second configuration for second groups of cells; receiving a second PDCCH on a cell, wherein: the second PDCCH provides a second DCI format, the second DCI format schedules a PDSCH reception or a PUSCH transmission on the cell, the second DCI format includes a field that provides a second bitmap, the bits of the second bitmap have a one-to-one mapping with the second groups of cells; and determining whether or not to receive PDCCHs for scheduling receptions of PDSCHs, or transmissions of PUSCHs, on a group of cells from the second groups of (The interval between two successive active period starting points is referred to as a DRX cycle, Para. 8.  In the sleep period, the UE does not need to monitor the control channel, and thus the object of saving power is achieved, Para. 8.  When the UE is in the sleep period, if data directed to this UE arrives at an eNB (base station), then the eNB must wait for the next active period of the UE to transmit the data to the UE, Para. 12.  At the UE side, a second DRX parameter calculating unit, for calculating the active period starting point for the UE based on the predetermined parameters included in the DRX configuration information which is received from the base station side, Para. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Du with the teachings of He in view of Rahman since Du provides a technique where a UE can determine a DRX based on parameters sent form a base station, which can be introduced into the system of He in view of Rahman to permit power savings in wireless devices by permitting a base station to send the necessary DRX information to a wireless device in order for the wireless device to determine how to perform power management through usage of DRX.  

In regard to Claim 26, as presented in the rejection of Claim 1, He in view of Rahman teaches a UE.  
	He fails to teach the transceiver is further configured to: receive a second configuration for second groups of cells; and receive a second PDCCH, the second 
Du teaches the transceiver is further configured to: receive a second configuration for second groups of cells; and receive a second PDCCH, the second PDCCH provides a second DCI format, the second DCI format includes a resource allocation field, the processor is further configured to determine the second DCI format as: scheduling a reception of a PDSCH when the resource allocation field does not have a first value; and providing a second bitmap when the resource allocation field has the first value, the bits of the second bitmap have a one-to-one mapping with the second groups of cells, the second bitmap is provided by fields in the second DCI format other than the resource allocation field, and a value of a bit of the second bitmap indicates whether or not to receive PDCCHs for scheduling receptions of PDSCHs, or transmissions of PUSCHs, on a corresponding group of cells from the second groups of cells (at the UE side, a second DRX parameter calculating unit, for calculating the active period starting point for the UE based on the predetermined parameters included in the DRX configuration information which is received from the base station side, Para. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Du with the teachings of He in view of Rahman since Du provides a technique where a UE can determine a DRX based on parameters sent form a base station, which can be introduced into the system of He in view of Rahman to permit power savings in wireless devices by permitting a base station to send the necessary DRX information to a wireless device in order for the wireless device to determine how to perform power management through usage of DRX.  

In regard to Claim 27, as presented in the rejection of Claim 1, He in view of Rahman teaches a UE.  
	He fails to teach the transceiver is further configured to: receive a second configuration for second groups of cells; and receive a second PDCCH on a cell, the second PDCCH provides a second DCI format, the second DCI format schedules a PDSCH reception or a PUSCH transmission on the cell, the second DCI format includes a field that provides a second bitmap, the bits of the second bitmap have a one-to-one mapping with the second groups of cells, and the processor is further configured to determine whether or not to instruct the transceiver to receive PDCCHs for scheduling receptions of PDSCHs, or transmissions of PUSCHs, on a group of cells from the second groups of cells based on a value of a corresponding bit of the second bitmap.  
(at the UE side, a second DRX parameter calculating unit, for calculating the active period starting point for the UE based on the predetermined parameters included in the DRX configuration information which is received from the base station side, Para. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Du with the teachings of He in view of Rahman since Du provides a technique where a UE can determine a DRX based on parameters sent form a base station, which can be introduced into the system of He in view of Rahman to permit power savings in wireless devices by permitting a base station to send the necessary DRX information to a wireless device in order for the wireless device to determine how to perform power management through usage of DRX.  

In regard to Claim 31, as presented in the rejection of Claim 28, He in view of Rahman teaches a base station.  
	He fails to teach the processor is further configured to: determine that the first DCI format is not transmitted before a start of a second DRX cycle; and determine whether or not to transmit PDCCHs for scheduling receptions of PDSCHs, or transmissions of PUSCHs, on a primary cell during the second DRX cycle based on a second configuration; and the transceiver is further configured to transmit the second configuration.  
Du teaches the processor is further configured to: determine that the first DCI format is not transmitted before a start of a second DRX cycle; and determine whether or not to transmit PDCCHs for scheduling receptions of PDSCHs, or transmissions of PUSCHs, on a primary cell during the second DRX cycle based on a second configuration; and the transceiver is further configured to transmit the second configuration (The interval between two successive active period starting points is referred to as a DRX cycle, Para. 8.  In the sleep period, the UE does not need to monitor the control channel, and thus the object of saving power is achieved, Para. 8.  When the UE is in the sleep period, if data directed to this UE arrives at an eNB (base station), then the eNB must wait for the next active period of the UE to transmit the data to the UE, Para. 12.  At the UE side, a second DRX parameter calculating unit, for calculating the active period starting point for the UE based on the predetermined parameters included in the DRX configuration information which is received from the base station side, Para. 18).  
.  


Claims 22-23 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Rahman, and further in view of Hunukumbure et al. (Pub. No.: US 20160345310 A1), hereafter referred to as Hunukumbure.  
In regard to Claim 22, as presented in the rejection of Claim 11, He in view of Rahman teaches a method.  
	He fails to teach receiving a second configuration; determining that the first DCI format is not received before a start of a second DRX cycle; and determining whether or not to receive PDCCHs for scheduling receptions of PDSCHs, or transmissions of PUSCHs, on a primary cell during the second DRX cycle based on the second configuration.  
	Hunukumbure teaches receiving a second configuration; determining that the first DCI format is not received before a start of a second DRX cycle; and determining whether or not to receive PDCCHs for scheduling receptions of PDSCHs, or (initial or default sub-band allocations must have been made and transmission carried out in those sub-band allocations for the alert to be received, Para. 32.  The BS assigns a sub-band allocation in step S20, Para. 58, FIG. 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunukumbure with the teachings of He in view of Rahman since Hunukumbure provides a technique for making band allocations to wireless devices and then making adjustments as needed, which can be introduced into the system of He in view of Rahman to permit a wireless device to be assigned a band for reception that is adjusted accordingly in the future.    

In regard to Claim 23, as presented in the rejection of Claim 11, He in view of Rahman teaches a method.  
	He fails to teach receiving a second configuration for second groups of cells; receiving a second PDCCH, wherein: the second PDCCH provides a second DCI format, and the second DCI format includes a resource allocation field; and determining the second DCI format as: scheduling a reception of a PDSCH when the resource allocation field does not have a first value, and providing a second bitmap when the resource allocation field has the first value, wherein: the bits of the second bitmap have a one-to-one mapping with the second groups of cells, the second bitmap is provided by fields in the second DCI format other than the resource allocation field, and a value of a bit of the second bitmap indicates whether or not to receive PDCCHs for scheduling 
	Hunukumbure teaches receiving a second configuration for second groups of cells; receiving a second PDCCH, wherein: the second PDCCH provides a second DCI format, and the second DCI format includes a resource allocation field; and determining the second DCI format as: scheduling a reception of a PDSCH when the resource allocation field does not have a first value, and providing a second bitmap when the resource allocation field has the first value, wherein: the bits of the second bitmap have a one-to-one mapping with the second groups of cells, the second bitmap is provided by fields in the second DCI format other than the resource allocation field, and a value of a bit of the second bitmap indicates whether or not to receive PDCCHs for scheduling receptions of PDSCHs, or transmissions of PUSCHs, on a corresponding group of cells from the second groups of cells (initial or default sub-band allocations must have been made and transmission carried out in those sub-band allocations for the alert to be received, Para. 32.  The BS assigns a sub-band allocation in step S20, Para. 58, FIG. 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunukumbure with the teachings of He in view of Rahman since Hunukumbure provides a technique for making band allocations to wireless devices and then making adjustments as needed, which can be introduced into the system of He in view of Rahman to permit a wireless device to be assigned a band for reception that is adjusted accordingly in the future.    

In regard to Claim 32, as presented in the rejection of Claim 28, He in view of Rahman teaches a base station.  
	He fails to teach the processor is further configured to determine a second DCI format as: scheduling a reception of a PDSCH when a resource allocation field in the second DCI format does not have a first value, and providing a second bitmap when the resource allocation field in the second DCI format has the first value, the bits of the second bitmap have a one-to-one mapping with groups of cells from second groups of cells, the second bitmap is provided by fields in the second DCI format other than the resource allocation field,  a value of a bit of the second bitmap indicates whether or not to instruct the transceiver to transmit PDCCHs for scheduling receptions of PDSCHs, or transmissions of PUSCHs, on a corresponding group of cells from the second groups of cells, and the transceiver is further configured to transmit: a second configuration for the second groups of cells, and a second PDCCH that provides the second DCI format.  
	Hunukumbure teaches the processor is further configured to determine a second DCI format as: scheduling a reception of a PDSCH when a resource allocation field in the second DCI format does not have a first value, and providing a second bitmap when the resource allocation field in the second DCI format has the first value, the bits of the second bitmap have a one-to-one mapping with groups of cells from second groups of cells, the second bitmap is provided by fields in the second DCI format other than the resource allocation field,  a value of a bit of the second bitmap indicates whether or not to instruct the transceiver to transmit PDCCHs for scheduling receptions of PDSCHs, or transmissions of PUSCHs, on a corresponding group of cells from the second groups of cells, and the transceiver is further configured to transmit: a second configuration for the (initial or default sub-band allocations must have been made and transmission carried out in those sub-band allocations for the alert to be received, Para. 32.  The BS assigns a sub-band allocation in step S20, Para. 58, FIG. 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunukumbure with the teachings of He in view of Rahman since Hunukumbure provides a technique for making band allocations to wireless devices and then making adjustments as needed, which can be introduced into the system of He in view of Rahman to permit a wireless device to be assigned a band for reception that is adjusted accordingly in the future.    

In regard to Claim 33, as presented in the rejection of Claim 28, He in view of Rahman teaches a base station.  
	He fails to teach the processor is further configured to determine whether or not to instruct the transceiver to transmit PDCCHs for scheduling transmissions of PDSCHs, or receptions of PUSCHs, on a group of cells from second groups of cells based on a value of a bit of a second bitmap, the transceiver is further configured to: transmit a second configuration for the second groups of cells, and transmit a second PDCCH on a cell, the second PDCCH provides a second DCI format, the second DCI format schedules a PDSCH reception or a PUSCH transmission on the cell, the second DCI format includes a field that provides the second bitmap, and the bits of the second bitmap have a one-to-one mapping with the second groups of cells.  
(initial or default sub-band allocations must have been made and transmission carried out in those sub-band allocations for the alert to be received, Para. 32.  The BS assigns a sub-band allocation in step S20, Para. 58, FIG. 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunukumbure with the teachings of He in view of Rahman since Hunukumbure provides a technique for making band allocations to wireless devices and then making adjustments as needed, which can be introduced into the system of He in view of Rahman to permit a wireless device to be assigned a band for reception that is adjusted accordingly in the future.    





Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
1/15/2021 have been fully considered but they are not persuasive.  Page 17 of the Remarks presents the argument that For at least these reasons, Claim 1 and its dependent claims are allowable. For one or more of these reasons, Claims 11 and 28 and their respective dependent claims are allowable.  This argument is not persuasive.  The limitations introduced by the amendment of Claims 1, 11 and 28, which are not taught by He, are taught by Rahman et al. (Pub. No.: US 20160081020 A1).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Joshua Smith  
/J.S./  
6-3-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477